Citation Nr: 0939214	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-05 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1974 to 
October 1983.  The Veteran also served in the United States 
Naval Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
tinnitus, assigning a 10 percent disability evaluation, and 
hypertension, assigning a 10 percent disability evaluation, 
and denied service connection for a right knee disability.  
In August 2005, the Veteran submitted a notice of 
disagreement (NOD), concerning only the issue of a right knee 
disability.  He subsequently perfected his appeal in February 
2006.

The Board notes that the Veteran's August 2005 NOD also 
served as a claim for entitlement to service connection for a 
left knee disability.  An October 2005 rating decision denied 
service connection for a left knee disability.  The Veteran 
submitted an NOD, concerning his left knee, in February 2006.  
However, in subsequent communications in April 2006 and 
May 2006, the Veteran withdrew his appeal related to his left 
knee.  As such, the matter of entitlement to service 
connection for a left knee disability is not before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for a right knee 
disability.

The Veteran contends that his current right knee disability 
is the result of his active duty service.  Specifically, he 
asserted in his August 2005 NOD and subsequent communications 
that he injured his knees by running up and down steel decks 
and ladders on ships, as well as by running physical 
readiness tests on concrete.

A review of his service treatment records reflects that his 
1974 enlistment examination noted that the right knee was 
normal, other than a four inch scar.  An October 1977 
document titled "Patient After Care Instructions" indicates 
that the Veteran was treated for a contusion to the right 
knee at St. Mary Medical Center - Bauer Hospital.

With respect to a current right knee disability, VA and 
private treatment records show treatment for a right knee 
injury in February 1986, as well as continuous complaints of 
and treatment for right knee pain, including physical 
therapy, beginning in August 2001.  Additionally, a January 
2002 VA MRI showed a tear in the posterior meniscus of the 
right knee.  A May 2003 VA treatment record indicates that 
the Veteran reported a childhood "soft tissue injury to his 
inferior knee."  No VA examination has been provided to 
determine a possible nexus between the Veteran's active duty 
service and his current right knee disability.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when there is: (1) evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, 
(3) an indication that the current disability may be related 
to the in-service event, and (4) insufficient evidence to 
decide the case.

In light of the evidence showing an in-service right knee 
injury, post-service medical evidence of a right knee 
disability, and the Veteran's report that his current 
disability is related to his active duty service, the Board 
finds that an examination and medical nexus opinion are 
necessary in order to properly resolve the claim.  
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); see also 
McLendon, supra.  The examiner should also specifically 
consider whether the Veteran had residuals of a right knee 
injury other than a scar upon entrance into service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file any outstanding VA treatment records 
prepared since March 2006.

2.  Attempt to obtain any treatment 
records pertaining to the Veteran's 
October 1977 treatment at St. Mary Medical 
Center - Bauer Hospital.  If attempts to 
obtain these treatment records are 
unsuccessful, this should be noted in the 
claims file.

3.  The Veteran must be scheduled for a VA 
examination to determine the nature and 
etiology of his right knee disability.  
The examiner must review pertinent 
documents in the Veteran's claims file in 
conjunction with the examination.  This 
must be noted in the examination report.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
current right knee disability was caused 
or aggravated by a disease or injury in 
service.  In rendering this opinion, the 
examiner should also specifically consider 
whether the Veteran had residuals of a 
right knee injury other than a scar upon 
entrance into service and the role of any 
post service injury or injuries.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim of entitlement to service 
connection for a right knee disability 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals (Court) for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

